Citation Nr: 0912840	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-10 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating for lumbar and 
thoracic back strain with degenerative changes, currently 
rated 20 percent disabling.

2.  Entitlement to an effective date prior to October 12, 
2004, for the 20 percent disability rating for lumbar and 
thoracic back strain with degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel




INTRODUCTION

The Veteran had active service from August 1992 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2005, a 
statement of the case was issued in April 2006, and a 
substantive appeal was received in April 2006.

The Board notes that the January 2005 RO rating decision 
assigned an increased disability rating of 10 percent for 
degenerative changes of the thoracic spine.  At that time, 
service connection was also in effect for degenerative 
changes of the lumbar spine, rated 10 percent disabling.  By 
rating decision in April 2006, the RO redescribed the lumbar 
spine disability and the thoracic spine disability together 
as "lumbar and thoracic back strain with degenerative 
changes."  A 20 percent rating was assigned.  The RO's 
actions in this regard appear to have been in an effort to 
conform the disability description to current rating criteria 
for the spine which look and are described in terms of the 
"thoracolumbar spine."  Thus, the issue of appeal now 
includes consideration of both the lumbar spine and the 
thoracic spine.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbar and thoracic back 
strain with degenerative changes is manifested by pain and 
limitation of motion, but not by limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less, not 
by intervertebral disc disease causing incapacitating 
episodes of at least four weeks during a 12 month period, and 
there has been no medical finding of ankylosis.

2.  The Veteran's application for an increased disability 
rating was received on October 12, 2004.

3.  It was not factually ascertainable that the Veteran's 
lumbar and thoracic back strain with degenerative changes 
increased in severity during the one-year period prior to 
October 12, 2004.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 20 percent for the Veteran's service-connected 
lumbar and thoracic back strain with degenerative changes, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Code 5010-
5242 (2008).

2.  The criteria for an effective date prior to October 12, 
2004, for the grant of a 20 percent disability rating for 
lumbar and thoracic back strain with degenerative changes 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The RO sent a November 2004 VCAA 
letter to the Veteran advising her of the information and 
evidence necessary to warrant entitlement to the benefit 
sought in connection with the original claim of entitlement 
to an increased rating from which both issues on appeal 
arise.  Moreover, this letter advised the appellant of the 
types of evidence VA would assist her in obtaining as well as 
her own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  Since 
the issue of entitlement to an earlier effective date for the 
assigned rating for a back disability is a downstream issue 
from the Veteran's claim of entitlement to the increased 
rating for back disability, additional VCAA notice is not 
required for the effective date issue. VAOPGCPREC 8-2003 
(Dec. 22, 2003).

The Board notes that the November 2004 letter was sent to the 
appellant prior to the January 2005 and April 2006 RO rating 
decisions giving rise to this appeal.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet.App. 112 
(2004); see Mayfield v. Nicholson, 444 F.3d 1328 (2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded. Id. at 488.

In this case, an effectively timely March 2006 letter 
(possibly sent in April 2006) provided the notice 
contemplated by Dingess.  This letter was sent prior to the 
most recent RO readjudication of the case in connection with 
the July 2007 supplemental statement of the case.  The 
appellant was provided with notice of the types of evidence 
necessary to establish a disability rating and an effective 
date for any rating that may be granted, and this letter 
directly explained how VA determines disability ratings and 
effective dates.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

In Sanders v. Nicholson, 487 F.3d 881 (Fed.Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008) ('Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.') 
(citing Dalton v. Nicholson, 21 Vet.App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
'whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial.'  Vazquez-Flores v. Peake, 22 Vet.App. 
37 (2008).

Explicit notice of the type contemplated by the holding in 
Vazquez-Flores has not been provided in this case.  However, 
the Board believes that the record nevertheless persuasively 
demonstrates that the Veteran has actual knowledge of the 
information necessary to substantiate the Veteran's claim.  
The Board notes that the Veteran is represented before VA in 
this case by a properly appointed and VA recognized Service 
Organization, and it is appropriate to assume that the 
Veteran's representative included pertinent information 
concerning the elements of the claim in its guidance to the 
Veteran.  Additionally, the Board notes that the Veteran's 
contentions regarding her spinal disability have been 
documented in a November 2006 RO hearing transcript and VA 
examination reports dated November 2006 and December 2004, 
including her account of functional limitations, flare-ups, 
pain, decreased motion, and the impact of the disability upon 
the Veteran's daily life.

Thus, as the Veteran had actual knowledge of the requirements 
for the increased compensation sought and sufficient 
opportunity to submit evidence, despite any inadequacy of the 
notice provided to the appellant, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and VA, have been obtained.  The Veteran 
has been afforded VA examinations focused upon the claim for 
an increased rating for her back disability, and VA 
examination reports from December 2004 and November 2006 are 
of record.  

The Board also acknowledges the arguments presented by the 
brief submitted by the Veteran's representative in March 
2009.  In part, the representative suggest that a new VA 
examination is warranted because "[t]he only VA examination 
... was conducted over four years ago, and is in no way a 
current picture of the veteran's disability."  However, it 
appears that the Veteran's representative has overlooked the 
fact that there are two pertinent VA examination reports of 
record, one from December 2004 and a more recent VA 
examination from November 2006.  There is no clear assertion 
in the record indicating any new severity or symptoms beyond 
what is contemplated in the thorough November 2006 VA 
examination report.

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide 
these issues on appeal, and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to this appeal.  Under these circumstances, no 
further action is necessary to assist the claimant with the 
claims on appeal.

Increased Rating

The present appeal involves the Veteran's claim that the 
severity of her service-connected lumbar and thoracic back 
strain with degenerative changes warrants a higher disability 
rating.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet.App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The General Rating Formula for Diseases and Injuries of the 
Spine was in effect at the time of the Veteran's October 2004 
claim and continues to be in effect.  The General Rating 
Formula provides for the following disability ratings for 
diseases or injuries of the spine, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  It applies to Codes 5235 to 5243 unless 
the disability rated under Code 5243 is evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

For purposes of this case, the Board notes that under the 
General Rating Formula for Diseases and Injuries of the 
Spine, ratings are assigned as follows:

1)  10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2)  20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3)  30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4)  40 percent - Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5)  50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6)  100 percent - Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.
 
Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Thus, in this case, to warrant an increased rating for the 
pertinent spinal segments under the General Rating Formula 
for Diseases and Injuries of the Spine, there must be a 
showing of limitation of forward flexion of the thoracolumbar 
spine to 30 degrees or less, or some manner of ankylosis of 
the spine.  To warrant an increased rating under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, there must be a showing of 
incapacitating episodes due to intervertebral disc disease 
having a total duration of at least 4 weeks during a 12 month 
period.  The Board notes that the Veteran is not clearly 
service connected for any intervertebral disc disease 
pathology in this case.  As discussed below, the 
preponderance of the probative evidence in this case does not 
support finding that any criteria for a higher disability 
rating have been met.

A November 2006 VA examination report is of record and 
contains competent thorough medical findings informed by 
interview and examination of the Veteran as well as review of 
the claims file.  The Board finds the November 2006 VA 
examination report to be highly probative with regard to 
evaluating the features of the Veteran's disability on 
appeal.

The November 2006 VA examination report shows that the 
Veteran's range of motion testing demonstrated thoracolumbar 
forward flexion from 0 to 70 degrees, with pain beginning at 
70 degrees.  It was expressly noted that no additional pain 
or limitation after repetitive use was found.  Thus, even 
accounting for functional loss associated with the DeLuca 
factors, the thoracolumbar forward flexion was shown not to 
meet the criteria for a higher rating.

The already assigned 20 percent rating contemplates 
limitation in the ranges of other thoracolumbar motions, with 
no higher rating available for such limitations unless 
ankylosis is demonstrated.  The rest of the thoracolumbar 
range of motion testing in the November 2006 VA examination 
report presents no basis for a higher rating because, even 
accounting for functional loss, there is no suggestion that 
the Veteran's thoracolumbar spine is in any fashion ankylosed 
nor is there any showing that she has a functional limitation 
due to a DeLuca factor that effectively eliminates the useful 
motion in any range.  The November 2006 VA examination report 
shows extension to 25 degrees before manifestation of pain, 
with no other functional limitation.  Right lateral flexion 
was to 20 degrees before manifestation of pain, with no other 
functional limitation.  The Board acknowledges that the 
Veteran's account of symptoms included a description of 
periods of flare-up in which the Veteran feels she must 
remain motionless for a period in order to obtain relief, but 
the Board does not find that this account taken together with 
the medical clinical findings of record demonstrates a 
limitation akin to ankylosis.  Left lateral flexion was to 20 
degrees before manifestation of pain, with no other 
functional limitation.  Right lateral rotation was to 35 
degrees without pain, with no other functional limitation.  
Left lateral rotation was to 35 degrees without pain, with no 
other functional limitation.

Additionally, the November 2006 VA examination report shows 
no basis for assignment of an increased rating on the basis 
of incapacitating episodes.  There is no diagnosis of disc 
disease.  In any event, the Veteran reported missing only 2 
weeks total of work in the preceding 12 months, and cited two 
injuries related to falls and one instance of oral surgery as 
the reasons.  There is no indication of 4 weeks of 
incapacitating episodes related to disc disease.  The Veteran 
described the frequency of her flare-ups as being "[e]very 2 
to 3 weeks" for a duration of "hours."  The Board also 
notes that the examiner found "no objective evidence of 
radiculopathy on physical exam .... and her symptoms are not 
caused by her service connected back issues."  The Board 
also notes, in passing, the November 2006 VA examination 
report indicates that Veteran's diagnosis was: "Subjective 
back pain without radiographic evidence of degenerative joint 
disease."  The examiner also commented that during testing 
such as for Waddell's sign, some of the Veteran's reports of 
pain were "anatomically impossible."

Thus, even accounting for the Veteran's acknowledged and 
considered report of subjective "severe" pain and 
difficulties with daily activities due to back symptoms, to 
probative objective evidence in the November 2006 VA 
examination shows that the applicable criteria for 
entitlement to an increased rating have not been met in this 
case.  Thus, the November 2006 VA examination report weighs 
significantly against the claim.

A December 2004 VA examination report is also of record and 
contains competent medical findings informed by interview and 
examination of the Veteran.  The Board finds the December 
2004 VA examination report to be probative with regard to the 
severity of the Veteran's disability on appeal at that time.

The December 2004 VA examination report shows that the 
Veteran's range of motion testing demonstrated thoracolumbar 
forward flexion from 0 to 90 degrees.  No pain was noted for 
flexion, as "[p]ain was demonstrated only with extension and 
left lateral flexion."  Thus, even account for functional 
loss associated with the DeLuca factors, the thoracolumbar 
forward flexion was shown not to meet the criteria for a 
higher rating.

The already assigned 20 percent rating contemplates 
limitation in the ranges of other thoracolumbar motions, with 
no higher rating available for such limitations unless 
ankylosis is demonstrated.  The rest of the thoracolumbar 
range of motion testing shows in the December 2004 VA 
examination report presents no basis for a higher rating 
because, even accounting for functional loss, there is no 
suggestion that the Veteran's thoracolumabar spine is in any 
fashion ankylosed nor is there any suggestion that she has a 
functional limitation due to a DeLuca factor that effectively 
eliminates the useful motion in any range.  The December 2004 
VA examination report shows extension to 30 degrees, active 
left lateral flexion was 0 to 20 degrees.  Right lateral 
flexion was to 30 degrees.  Right and left lateral rotation 
were to 30 degrees.  The examiner expressly notes "[n]o 
incoordination, lack of endurance, weakness or range of 
motion.  Pain was constant throughout repetitive move with 
only extension, left lateral flexion and rotation."  It is 
apparent, then, that the Veteran did not have actual 
ankylosis nor function disability effectively similar to 
ankylosis.

The Veteran was diagnosed with: "Thoracic back strain; 
symptomatic" and "Lumbar back strain; symptomatic."  
Radiographic study interpretation made no indication of disc 
disease, nor did the December 2004 VA examination report 
otherwise suggest such a finding.  Thus, this report shows no 
basis for assignment of an increased rating on the basis of 
incapacitating episodes of intervertebral disc disease.

The Board acknowledges the Veteran's account of significant 
difficulties with pain and functional impairment due to back 
symptoms as documented in the December 2004 VA examination 
report.  However, the probative objective evidence in the 
December 2004 VA examination report shows that the applicable 
criteria for entitlement to an increased rating have not been 
met in this case.  Thus, the December 2004 VA examination 
weighs significantly against the claim.

The Board has also reviewed and considered all of the other 
evidence of record, including VA outpatient treatment reports 
which include instances of the Veteran seeking treatment for 
back symptoms.  The Board finds that no information or 
medical findings in any of this additional probative evidence 
contradicts or otherwise changes the findings presented in 
the thorough and probative evidence and examination reports 
discussed above.  Nor does any of this other evidence of 
record otherwise present any basis for assigning an increased 
disability rating in this case.

The Veteran offered testimony at a November 2006 RO hearing, 
and the transcript of that hearing has been reviewed and 
considered in this case.  The pertinent testimony from the 
November 2006 RO hearing presents descriptions of pain and 
details of experiencing significant symptoms from back pain, 
essentially consistent with the symptoms reports contemplated 
by VA examiners, particularly the November 2006 VA examiner.  
The Board has considered this testimony, together with the 
broader set of statements made by the Veteran in advancing 
this claim.  However, with regard to the features of 
disability most pertinent to the applicable rating criteria, 
the Board finds the competent medical evidence of record to 
be most probative in addressing key medical questions 
including characterizing the clinical nature and severity of 
disability manifestations.

Medical evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed.Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Board has carefully considered the 
Veteran's testimony.  In this case, however, the competent 
medical evidence offering detailed specific measurements and 
specialized determinations pertinent to the rating criteria 
are the most probative evidence with regard to evaluating the 
pertinent symptoms for the disability on appeal.  The lay 
testimony considered together with the probative medical 
evidence clinically evaluating the severity of the pertinent 
disability symptoms does not demonstrate that the criteria 
for any higher disability rating are met in this case.  The 
preponderance of the most probative evidence does not support 
assignment of any higher ratings.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that any of the 
service- connected disorders on appeal have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence.  The preponderance of 
the evidence is against finding entitlement to any increased 
rating in this appeal.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet.App 49 (1990).

Earlier Effective Date

The Veteran also appeals for assignment of an effective date 
prior to October 12, 2004 for the 20 percent disability 
rating for her service-connected lumbar and thoracic back 
strain with degenerative changes.

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides, in pertinent part, that:

(a) Unless specifically provided otherwise in this 
chapter, the effective date of an award based on an 
original claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be 
earlier than the date of receipt of application 
therefor.

(b)(2) The effective date of an award of increased 
compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability 
had occurred, if application is received within one 
year from such date.  38 U.S.C.A. § 5110 (West 
2002).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that:

Except as otherwise provided, the effective date of 
an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an 
original claim, a claim reopened after final 
disallowance, or a claim for increase will be the 
date of receipt of the claim or the date 
entitlement arose, whichever is the later.

(o)(2) Disability compensation.  Earliest date as 
of which it is factually ascertainable that an 
increase in disability had occurred if claim is 
received within 1 year from such date otherwise, 
date of receipt of claim.

The Court and the VA General Counsel, have interpreted the 
laws and regulations pertaining to the effective date of an 
increase as follows: If the increase occurred within one year 
prior to the claim, the increase is effective as of the date 
the increase was 'factually ascertainable.'  If the increase 
occurred more than one year prior to the claim, the increase 
is effective the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 
Vet.App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 
12-98 (1998).

A review of the record reveals that an application was 
received at the RO on October 12, 2004 seeking an increased 
rating for the then noncompensably rated degenerative changes 
of the thoracic spine.  As outlined in the introduction, the 
Veteran's October 2004 claim eventually led to assignment of 
a 20 percent disability rating for lumbar and thoracic back 
strain with degenerative changes.  The 20 percent rating was 
assigned with an effective date of October 12, 2004, the date 
of the claim.  The basis of the increased rating, according 
to the April 2006 RO rating decision, was primarily presented 
in the findings of a December 2004 VA examination report.

The Board believes that the question in this case is whether 
it was factually ascertainable that an increase in severity 
had occurred during the one-year period prior to the October 
12, 2004 claim to a degree to warrant assignment of an 
increased rating for that time.  For the following reasons, 
the Board is unable to find that entitlement to an increased 
rating was factually ascertainable during the one-year period 
prior to October 12, 2004.

The medical evidence of record in the year preceding the 
Veteran's claim consists of VA outpatient treatment records.  
However, no such record contains any medical evidence 
pertaining to clinical features of a back disability to make 
any increase in the severity of such disability factually 
ascertainable.  No other evidence pertaining to the one-year 
period prior to October 12, 2004, otherwise presents any 
factually ascertainable increase in a back disability.

For the reasons stated above, the Board finds that it was not 
factually ascertainable that the Veteran's service-connected 
back disability increased in severity during the one-year 
period prior to October 12, 2004.  Therefore, no earlier 
effective prior to the October 12, 2004 claim may be 
assigned.


ORDER

The appeal is denied as to both issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


